Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office Action. 
Claims 1, 8, and 15 recite the combination of elements not found in the prior art. Specifically the claims recites the elements of: 

Claim 1: responsive to the order request not being placed and the first NFC device of the first client computing device being within a predetermined physical proximity of a second NFC device of a second client computing device, causing, by the processing device, information associated with the order request to be transmitted from the first client computing device to the second client computing device. 

Claim 8: responsive to the order request not being placed and the first NFC device being within a predetermined physical proximity of a second NFC device of a second client computing device, cause information associated with the order request to be transmitted to the second client computing device. 

Claim 15: responsive to the order request not being placed and the first NFC device of the first client computing device being within a predetermined physical proximity of a -37-Attorney Docket No.: 25957.155 (L0006C)second NFC device of a second client computing device, cause information associated with the order request to be transmitted from the first client computing device to the second client computing device. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No 10,424,002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 1: US 10,424,002 B2 claims a method comprising (claim 1 line 1): 
receiving, by a processing device of a first client computing device, data from a first near-field communication (NFC) target device responsive to a first NFC device associated with the first client computing device being in physical proximity of the first NFC target device (claim 1 lines 2-5 and 14-15); 
generating, by the processing device based on the data, an order request for a transportation vehicle (claim 1 lines 16-18); and 
responsive to the order request not being placed and the first NFC device of the first client computing device being within a predetermined physical proximity of a second NFC device of a second client computing device, causing, by the processing device, information associated with the order request to be transmitted from the first client computing device to the second client computing device (claim 1 lines 29-39). 

Claim 8: US 10,424,002 B2 claims a system comprising: 
a first near-field communication (NFC) device; 
a memory; and 
(claim 7 lines 1-5): 
receive data from a first NFC target device responsive to the first NFC device being in physical proximity of the first NFC target device (claim 7 lines 6-7 and 16); 
generate, based on the data, an order request for a transportation vehicle (claim 7 lines 17-19); and 
responsive to the order request not being placed and the first NFC device being within a predetermined physical proximity of a second NFC device of a second client computing device, cause information associated with the order request to be transmitted to the second client computing device (claim 7 lines 26-36). 

Claim 15: US 10,424,002 B2 claims a non-transitory computer-readable storage medium having instructions encoded thereon which, when executed by a processing device of a first client computing device, cause the processing device to (claim 13 lines 1-5): 
receive data from a first near-field communication (NFC) target device responsive to a first NFC device associated with the first client computing device being in physical proximity of the first NFC target device (claim 13 lines 6-8 and 17); 
generate, based on the data, an order request for a transportation vehicle (claim 13 lines 18-20); and 
responsive to the order request not being placed and the first NFC device of the first client computing device being within a predetermined physical proximity of a -37-Attorney Docket No.: 25957.155 (L0006C)second NFC device of a second client computing device, cause information associated with the order request to be transmitted from the first client computing device to the second client computing device (claim 13 lines 28-38). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Sullivan (US 10,741,071) teaches registering of the start of a transport  journey in response to a communication of a transport user device and a  transport provider device with each other, performing a continuous coordinated proximity monitoring to verify the identity of a transport user and a transport provider vehicle, and triggering registration of the end of the transport journey through communication of the transport user device and the transport provider device with each other
Shirekar et al  (WO 2012/135026) teaches obtaining location information from a NFC terminal device that is communicating with the NFC mobile device; establishing a data link transfer between the NFC mobile device and a mobile telecommunication network; prompting  the NFC mobile device to obtain location information from the NFC terminal device; receiving location information from the NFC mobile device via the data transfer link; and determining a location of the NFC mobile device using the location information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224.  The examiner can normally be reached on M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625